DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Claim Status
	Claims 1-16 are pending and examined on the merits.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims all require Safflower variety SXT Bright Citrine. There is no indication in the disclosure of any traits of Safflower variety SXT Bright Citrine. Table 1 recites several different lines of Safflower with a few traits each, but there is nothing indicating that the deposited variety is any of these lines. Without any description or definition provided for Safflower variety SXT Bright Citrine, the metes and bounds of the claims cannot be determined.
Claim 5 is drawn to the method of claim 4 “further comprising crossing the plant of Safflower variety SXT Bright citrine with a second, non-isogenic Safflower plant…” Claims 6 and 7 are drawn to F1 plants made by the method of claim 6. Because claim 4 already requires a cross, reciting that claim 5 “further comprises crossing…” any plant material made by the method of claim 5 would be at least F2 generation. Thus, the metes and bounds of claims 5-7 cannot be determined.
The Examiner suspects that Applicant intended for claim 4 to be drawn to “The method of claim 4, wherein the plant of Safflower variety SXT Bright Citrine is crossed with a second, non-isogenic Safflower plant to produce the Safflower seed.” Amending the claim as such, would overcome this rejection.


Deposit Enablement Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Since the seed and/or plant claimed is essential to the claimed invention, it must be obtainable by a reproducible method set forth in the specification or otherwise be readily available to the public. If a seed, or seed of the claimed plant is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112. The specification does not disclose a reproducible process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public.
The only data table provided in the specification (p.15-16) shows five traits from ten different lines of safflower. Flower size and plant height are the only traits that are not reported in relative terms. The specification fails to state which if any of these lines make up the deposited seeds. Moreover, there is no indication that that deposited seeds are collection of true-breeding seeds and thus meet the deposit requirement of being obtainable by a reproducible method. It is also noted that of the ten varieties recited, height varies ~20% between some varieties, time to flowering varies from “early” to “late,” and flower size can vary by ~30%. The disclosure seems to suggest that the deposited variety may have been bred for production of red pigment, yet the disclosure fails to provide any data of pigment levels in any of the ten lines. 
Given the totality of the disclosure, it does not appear that deposit requirement has been met as it seems that that the deposited seeds are not uniform such that the material could be obtainable by a reproducible means. 
Note that paragraph 0043 concludes by saying “In 2019, the 5 plants from year 3 were regrown in repetition with a target selection of 1 to 2 elite Safflower varieties.” If two were selected, were they deposited together? 
The Examiner acknowledges Applicant’s statement in the remarks filed on 07/07/2022 regarding the intention for the deposit to meet the requirements of 37 CFR 1.801-1.809. This statement does not remedy potential lack of enablement of the invention delineated above.   
2402    The Deposit Rules [R-07.2015]
37 C.F.R. 1.801   Biological material.
For the purposes of these regulations pertaining to the deposit of biological material for purposes of patents for inventions under 35 U.S.C. 101, the term biological material shall include material that is capable of self-replication either directly or indirectly. Representative examples include bacteria, fungi including yeast, algae, protozoa, eukaryotic cells, cell lines, hybridomas, plasmids, viruses, plant tissue cells, lichens and seeds. Viruses, vectors, cell organelles and other non-living material existing in and reproducible from a living cell may be deposited by deposit of the host cell capable of reproducing the non-living material.
Every patent must contain a written description of the invention sufficient to enable a person skilled in the art to which the invention pertains to make and use the invention. Where the invention involves a biological material and words alone cannot sufficiently describe how to make and use the invention in a reproducible manner, access to the biological material may be necessary for the satisfaction of the statutory requirements for patentability under 35 U.S.C. 112. Courts have recognized the necessity and desirability of permitting an applicant for a patent to supplement the written disclosure in an application with a deposit of biological material which is essential to meet some requirement of the statute with respect to the claimed invention. See, e.g., Ajinomoto Co. v. Archer-Daniels-Midland Co., 228 F.3d 1338, 1345-46, 56 USPQ2d 1332, 1337-38 (Fed. Cir. 2000), cert. denied, 121 S.Ct. 1957 (2001)(explaining how deposit may help satisfy enablement requirement); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 63 USPQ2d 1609 (Fed. Cir. 2002)(deposit may satisfy the written description requirement); In re Argoudelis, 434 F.2d 666, 168 USPQ 99 (CCPA 1970). To facilitate the recognition of deposited biological material in patent applications throughout the world, the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the Purposes of Patent Procedure was established in 1977, and became operational in 1981. The Treaty requires signatory countries, like the United States, to recognize a deposit with any depository which has been approved by the World Intellectual Property Organization (WIPO)

Lack of Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant disclosure plant and methods of Safflower variety SXT Bright Citrine which is indicated as being deposited under accession PTA-127281.  
The instant disclosure provides a single table in the specification (p.15-16) which shows five traits from ten different lines of safflower. Flower size and plant height are the only traits that are not reported in relative terms. The specification fails to state which if any of these lines make up the deposited seeds. Moreover, there is no indication that that deposited seeds are collection of true-breeding seeds such that the plants of deposited seeds could be reliably identified by their traits. It is also noted that of the ten varieties recited, height varies ~20% between some varieties, time to flowering varies from “early” to “late,” and flower size can vary by ~30%. The disclosure seems to suggest that the deposited variety may have been bred for production of red pigment, yet the disclosure fails to provide any data of pigment levels in any of the ten lines. 
The Federal Circuit has clarified the application of the written description requirement.  The court stated that a written description of an invention “requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.”  University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Given that the instant application fails to explicitly disclose any traits of Safflower variety SXT Bright Citrine a person skilled in the art would not be able to distinguish the claimed subject matter from other materials. This problem is compounded by the potential that the deposit may not be genetically uniform and that some claims are not limited just to the plants of the deposited variety but F1/F2 plants and plants comprising locus conversions. The publication by Pascual-Villalobos and Alburquerque used in the rejection under 35 USC 102 below describes many diverse safflower varieties that could not be distinguished from the instant claimed variety.
Given the failure to describe characteristics of the variety or even the genetic status of the deposited seeds, one of skill in the art would not have recognized that Applicant was in possession of the claimed genus at the time of filing.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-12, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pascual-Villalobos and Alburquerque 1996 (Euphytica 92: p. 327-332).
Pascual-Villalobos and Alburquerque disclose many safflower varieties including several red varieties (disclosed to be useful for production of dye) which likely could not be distinguished from the instantly claimed variety. Line 14 in particular is a red variety with a similar number of heads as is described in the ten lines in instant disclosure. Given the lack of description in the instant disclosure and the many varieties disclosed by Pascual-Villalobos and Alburquerque, the Office has a established a prima facie case of anticipation. As such, claims 1-4, 8-12, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pascual-Villalobos and Alburquerque.
See In re Best, 195 USPQ 430, 433 (CCPA 1977), which teaches that where the prior art product seems to be identical to the claimed product, except that the prior art is silent as to a particularly claimed characteristic or property, then the burden shifts to Applicant to provide evidence that the prior art would neither anticipate nor render obvious the claimed invention.


Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham, can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663

Request for Information under 37 CFR § 1.105

Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
This request is being made for the following reasons:
Applicant is claiming a seed of plant variety SXT Bright Citrine, but the instant specification fails to provide adequate information about the  materials and methods were used to produce plant variety SXT Bright Citrine such that a complete examination can be conducted. The requested information is required to make a meaningful and complete search of the prior art.
In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
(i) Please supply the breeding methodology and history regarding the development of the instant variety.
a) Such information should include all of the public or commercial designations/denominations used for the original parental lines.  
b) Information pertaining to the public availability of the original parental lines should be set forth.
c) The breeding method used should be set forth, such as whether single seed descent, bulk method, backcross method, or some other method was used.
d) The filial generation in which the instant plant was chosen should be set forth.
e) Information pertaining to the homozygosity or heterozygosity of the parents as well as the instant plant should be set forth. Is the deposited line uniform and true-breeding?
f)  Are there any patent applications or patents in which sibs or parents of the instant plant are claimed?  If so, please set forth serial numbers and names of the sibs or parents.
g) Are the deposited seeds of a single “elite” variety? Paragraph 0040 in the specification seems to suggest that it the seeds could be from two varieties. 
h) Is the deposited line one of the lines recited in Table 1? If so, which one?
If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.  Please indicate where the relevant information can be found.
The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office action on the merits.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is subject to the provisions of 37 CFR 1.134, 1.135 and 1.136, and has a shortened statutory period for reply to this action of THREE (3) MONTHS from the mailing date of this Office action.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).  
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew R. Keogh whose telephone number is 571-272-2960. The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham, can be reached on (571) 270-7058 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663